Exhibit 99.1 VERTEX HOLDINGS, L.P. FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Income and Partners’ Capital 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Holdings, L.P. We have audited the accompanying consolidated balance sheets of Vertex Holdings, L.P. (the "Company") as of December 31, 2011 and 2010, and the related consolidated statements of income and partners’ capital, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Vertex Holdings, L.P. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas November 23, 2012 1 VERTEX HOLDINGS, L. P. CONSOLIDATED BALANCE SHEETS ($ in thousands) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Trade Related parties Inventory Prepaid expenses and other current assets Total current assets Noncurrent assets Fixed assets, net Goodwill Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Current maturities – long-term debt $ $ Accounts payable and accrued expenses Line of credit - Other current liabilities 86 - Notes payable – related parties 34 34 Total current liabilities Long-term debt, less current maturities Total liabilities Commitments and contingencies Partners’ capital TOTAL LIABILITIES AND PARTNERS’ CAPITAL $ $ See accompanying notes to the consolidated financial statements. 2 VERTEX HOLDINGS, L. P. CONSOLIDATED STATEMENTS OF INCOME AND PARTNERS’ CAPITAL ($ in thousands) Revenues $ $ Cost of revenues Gross profit Selling, general and administrative expenses Income from operations 91 Other income (expense) Other income 22 Interest expense ) ) Total other income (expense) ) ) Net income (loss) before noncontrolling interests ) Net income (loss) attributable to noncontrolling interests 9 ) Net income (loss) ) Partners’ capital, beginning of year Less: distributions to partners ) ) Partners’ capital, end of year $ $ See accompanying notes to the consolidated financial statements. 3 VERTEX HOLDINGS, L. P. CONSOLIDATED STATEMENTS OF CASH FLOWS ($ in thousands) Cash flows operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities Depreciation and amortization Gain on disposal of fixed assets ) ) Changes in assets and liabilities Accounts receivable – trade ) Accounts receivable – related parties ) ) Inventory 17 3 Prepaid expensesand other current assets 38 Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of fixed assets ) ) Proceeds from sale of fixed assets 22 32 Proceeds from related party note payable - Net cash provided (used) by investing activities ) Cash flows from financing activities Line of credit, net ) ) Proceeds from long-term debt - Payments on long-term debt ) ) Proceeds from capital leases 92 - Payments on capital leases (6
